Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 1 of 46




           EXHIBIT A
       D. Easter Declaration
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 2 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 3 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 4 of 46




                E
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 5 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 6 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 7 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 8 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 9 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 10 of 46




                 EXHIBIT A
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 11 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 12 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 13 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 14 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 15 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 16 of 46




                EXHIBIT B
             (filed under seal)
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 17 of 46




                 EXHIBIT C
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 18 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 19 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 20 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 21 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 22 of 46




                 EXHIBIT D
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 23 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 24 of 46
Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 25 of 46




                 EXHIBIT E
      Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 26 of 46




           U.S. Department of Justice
           Federal Bureau of Prisons


PROGRAM STATEMENT
OPI:            CPD/CPB
NUMBER:         5280.09
DATE:           January 20, 2011
EFFECTIVE DATE: February 10, 2011



Inmate Furloughs


       /s/
Approved: Harley G. Lappin
Director, Federal Bureau of Prisons


1. PURPOSE AND SCOPE

§ 570.30 Purpose.

The purpose of this subpart is to describe the procedures governing the furlough
program of the Federal Bureau of Prisons (Bureau), which is authorized by 18
U.S.C. § 3622. Under the furlough program, the Bureau allows inmates who meet
certain requirements to be temporarily released from custody under carefully
prescribed conditions.

Authority to grant furloughs to inmates whose offenses occurred before November 1, 1987, was
given to the Attorney General under 18 U.S.C. § 4082(c) and delegated to the Director of the
Bureau of Prisons under 28 C.F.R. § 0.96(d).

For the purposes of this Program Statement, the term “institution” includes any Bureau, contract,
or private correctional facility. “Warden” refers to the Chief Executive Officer (CEO) of any
Bureau institution, as well as any contract or private correctional facility.

a. Summary of Changes

Directive Rescinded
P5280.08       Furloughs (2/4/98)

Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 27 of 46




Significant changes to this Program Statement include:

# Eliminates the requirement that a memorandum be prepared for the Inmate Central File
  (Post-Furlough Interview Form).
# Requires each inmate who is approved for a social furlough to prepay administrative and
  testing costs associated with a urinalysis.
# Requires staff to notify victims and witnesses when an inmate is approved for a local medical
  furlough or transfer furlough.
# Encourages institutions to furlough transfer appropriate inmates to a minimum security
  institution, unless a more cost-effective means of transportation is available.
# Allows eligible inmates transferring from one camp to another camp to be transported by
  family members.
# Limits the furlough eligibility for inmates found guilty of drug use, drug possession,
  possession of drug paraphernalia, or introduction of drugs into Bureau institutions.
# Requires post-furlough interviews to be conducted ordinarily within three business days of
  the inmate’s return from a social furlough.
# Combines the Furlough Questionnaire forms (BP-A0302 and BP-A0303) into one form titled
  Furlough Questionnaire, BP-A0952.
# Requires staff to submit the Furlough Questionnaire (BP-A0952) to the supervising agency
  for each furlough (except a local medical furlough and transfer furloughs), unless the
  supervising agency requests not to be notified.
# Requires staff to identify the specific type of furlough approved on the Furlough Application
  - Approval and Record form (BP-A0291) – i.e., crisis, educational, religious, recreational,
  civic, release planning, family and community ties, legal, training, community service
  project, medical, and transfer furloughs.
# Adds an additional advisement to Conditions of Furlough, Page 2 of the Furlough
  Application - Approval and Record form (BP-A0291) that a urinalysis test will be conducted
  upon completion of each social furlough as defined in the Program Statement.
# Eliminates the requirement for inmates to have an HIV test prior to a furlough.
# Written approval of the Regional Director is not required for inmate furloughs.
# A new procedure is created for abbreviated recommendations for disapproval of furloughs.
# Places limitation on family transportation furloughs in excess of 12 hours.

The following changes are a result of the Reduction and Elimination of Duties Management
Assessment Project (REDMAP) initiatives:

# Eliminates the requirement to contact the Regional Health Services Administrator for
  approval when an inmate is placed on furlough for medical care when the expense is borne
  by the government.
# Eliminates the requirement to obtain the approval of the Assistant Director, Correctional
  Programs Division, and the Medical Director for medical furlough requests when the
  expense is borne by the inmate.



P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   2
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 28 of 46




b. Program Objectives. The expected results of this program are:

# A furlough is not an entitlement. Neither is it a reward for good behavior or successful
  programming, nor a means to shorten a criminal sentence.
# Furloughs will be granted to eligible inmates to achieve specific correctional goals.
# The reduction of recidivism by securing transitional needs and enhance community
  reintegration prior to release.
# The public will be protected from undue risk.
# Any inmate who violates a condition of furlough will be disciplined, according to the
  severity of the violation.

c. Institution Supplement. An Institution Supplement that addresses items listed below is
required. The institution involves the Regional Correctional Programs Administrator in
developing the Institution Supplement, which specifies:

# Any cooperative arrangements with outside agencies, such as the U.S. Probation Office
  (USPO), Court Services and Offender Supervision Agency for the District of Columbia
  (CSOSA), U.S. Marshals Service (USMS), or local medical facility.
# Transportation and administrative procedures to facilitate an inmate’s release and return
  (including how to process an inmate returning from furlough during non-business hours).
# Procedures for transfer furloughs from an institution to a Residential Reentry Center (RRC.)
# Criteria and procedures for transfer furloughs from a camp-to-camp or a low to a camp.
# Procedures to follow when an inmate chooses an alternative mode of transportation,
  including:

    < Verification of transportation funds.
    < Receipt of airline ticket.
    < Travel itinerary.
    < Time frames for receiving pertinent information relating to travel arrangements;

# Procedures to address inmates eligible for transport to a camp or RRC by family members.
# Local urinalysis procedures.

d. Pretrial, Holdover, and Detainee Procedures

(1) Pretrial Inmates. The Warden may not grant a furlough or participation in any other
community program to a pretrial inmate except by court order. In an emergency, staff contact
the pretrial inmate’s attorney of record, who may seek from the court a decision concerning
release from custody or an escorted trip, pursuant to 28 CFR part 551, Subpart J. The Warden
establishes procedures with the USMS when an escorted trip of a pretrial inmate is necessary.
Such initial contact will be documented in the Inmate’s Central File.




P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   3
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 29 of 46




(2) Holdovers/Detainees/Inmates With Detainers. Sentenced Bureau holdovers are not
automatically precluded from furlough participation; however, sound correctional judgement
should be used on a case-by-case basis.

Ordinarily, the Warden shall not grant a furlough to an inmate who is an Immigration and
Customs Enforcement (ICE) detainee or whose deportation status is unknown.

Ordinarily, the Warden does not grant a furlough to an inmate with a detainer.

Furlough requests by non-Bureau holdovers or detainees are referred to the appropriate agency
for action and decision making. The Warden establishes procedures with the agency when an
furlough of a holdover or detainee is necessary.

e. Victim/Witness Notifications. Victim/witness notifications must be made for inmates on
furloughs, including local medical furloughs and transfer furloughs, as required by the Program
Statement Victim and Witness Notification Program.

2. INMATE ELIGIBILITY FOR FURLOUGHS

§ 570.31 Inmate eligibility for furloughs.

(a) Eligible inmates. The following types of inmates may be eligible for
furloughs:

(1) Sentenced inmates housed in Bureau facilities.

(2) Pretrial inmates housed in Bureau facilities (provided that they comply with
the requirements of 28 CFR part 551, Subpart J).

(3) Sentenced inmates housed in Bureau facilities and classified as central
inmate monitoring cases (provided that they comply with the requirements of 28
CFR part 524, Subpart F).

(b) Ineligible inmates. The following types of inmates are not eligible for
furloughs:

(1) Sentenced inmates housed in contract facilities are not eligible to participate
in the Bureau’s furlough program under these rules, but may apply for furloughs
as specified in that facility's written agreement with the Bureau.

(2) Inmates who are U.S. Marshals prisoners housed in contract facilities are not
eligible to participate, but must direct any furlough requests to the U.S. Marshals.




P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   4
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 30 of 46




3. TYPES OF FURLOUGHS

§ 570.32 Types of furloughs.

A furlough is an authorized absence from an institution by an inmate who is not
under escort of a staff member, U.S. Marshal, or state or federal agents. The two
types of furloughs are:

(a) Transfer furlough – A furlough for the purpose of transferring an inmate from
one Bureau facility to another, a non-federal facility, or community confinement
(including home confinement) as noted below at § 570.33(a).

(b) Non-transfer furlough – A furlough for any purpose other than a transfer
furlough, and which may be defined based on its nature, as either emergency or
routine, as follows:

(1) Emergency furlough – A furlough allowing an inmate to address a family
crisis or other urgent situation as noted below at § 570.33(b).

Immediate family includes mother, father, stepparents, foster parents, brothers and sisters,
spouse, and children.

(2) Routine furlough – A furlough for any of the reasons noted below at § 570.33
(a) and (c)-(j).

(c) Duration and distance of non-transfer furlough –

(1) Day furlough – A furlough within the geographic limits of the commuting area
of the institution, which lasts 16 hours or less and ends before midnight.

Generally, day furloughs (approximately a 100-mile radius) are used to strengthen family ties or
enrich institution program experiences. Such furloughs are frequently associated with inmate
organizations inside the institution (Jaycees, Toastmasters, etc.) or with structured group
programs (religious, educational, recreational, etc.), that address specific correctional goals.

(2) Overnight furlough – A furlough which falls outside the criteria of a day
furlough.

Ordinarily, the length of an overnight furlough is 3 to 7 calendar days. This time frame may
only be extended for specific medical, educational, or vocational reasons per 18 U.S.C. § 3622
and § 4082.

d. Social Furlough. A social furlough is defined as a day or overnight furlough used primarily
for purposes listed in Section 4.(b)-(e). The type of “social” furlough (i.e., release planning,
family and community ties, religious, educational, recreational, civic, or crisis) is identified on

P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   5
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 31 of 46




the Furlough Application - Approval and Record form (BP-A0291) and in SENTRY (the
SENTRY assignment, FURL SOC (social) has been discontinued).

Refer to Section 8.(a)(10)-(14) for additional information regarding completion of the BP-A0291
and Attachment A for the list of furlough SENTRY assignments.

e. Transfer Furlough. Inmate movement that is institution-to-institution or institution-to-
Residential Reentry Center (RRC), which is also known as an transfer furlough.

A transfer furlough is used primarily for purposes listed in Section 4(a)(1)-(3). Contact with the
USPO office is not necessary.

f. Legal Furlough. A legal furlough is defined as a day or overnight furlough used primarily
for purposes listed in Section 4(f)-(h).

g. Training/Work Furlough. A training/work furlough is defined as a day or overnight
furlough used primarily for purposes listed in Section 4(i).

h. Supervising Agency. This term refers to either the U.S. Probation Office (USPO) or the
Court Services and Offender Supervision Agency for the District of Columbia (CSOSA).

4. JUSTIFICATION FOR FURLOUGH

§ 570.33 Justification for furlough.

The Warden or designee may authorize a furlough, for 30 calendar days or less,
for an inmate to:

(a) Transfer directly to another Bureau institution, a non-federal facility, or
community confinement;

While the Warden or Acting Warden may not further delegate authority to approve furloughs,
the Regional Director may authorize selected satellite Camp Administrators to approve furloughs
at that camp. This authorization is made on the basis of the Camp Administrator’s correctional
experience and, for this section’s purpose, is authorized under 28 CFR 500.1(a), which defines
the Warden as the CEO of any Federal penal or correctional institution.

(1) Transfer to a RRC. Staff may transfer an inmate via a transfer furlough to a RRC from a
Bureau institution, or a private/contract correctional facility. See Section 5, Expenses of
Furlough, and the Program Statement Unescorted Transfers and Voluntary Surrenders for
additional information.

When approving travel arrangements for inmates, unit staff consider all aspects of the inmate’s
travel arrangement (e.g., the method of transportation is direct with few, if any, stops prior to
reaching the final destination) to ensure inmates have limited opportunities to engage in

P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   6
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 32 of 46




inappropriate behavior. Ordinarily, immediate family transportation will not be considered if
travel cannot be completed within 12 hours of departure.

The inmate’s family members may provide transportation, at the inmate’s or family member’s
expense, to the RRC if approved by the Warden.

Inmates are not permitted to deviate from the transfer furlough schedule and must report to the
RRC at the time indicated on the furlough application/approval form.

Unit staff notify each victim/witness of an inmate’s RRC placement via transfer furlough per the
Program Statement Victim and Witness Notification Program.

(2) Institution-to-Institution Transfer. An inmate may travel via “transfer furlough” from a
low or minimum security level institution to a minimum security level institution if the inmate is
a minimum security level inmate and has OUT or COMMUNITY custody. The inmate can
travel via government-arranged travel or the inmate’s family (on the approved visiting list) may
provide transportation to the receiving institution only if the inmate is transferring from one
minimum security level institution to another, and if approved by the Warden. The inmate’s
family is expected to bear all transportation costs if they provide transportation.

When approving travel arrangements for inmates, unit staff consider all aspects of the inmate’s
travel arrangement (e.g., the method of transportation is direct with few, if any, stops prior to
reaching the final destination) to ensure inmates have limited opportunities to engage in
inappropriate behavior. Ordinarily, immediate family transportation will not be considered if
travel cannot be completed within 12 hours of departure.

Inmates are not permitted to deviate from the transfer furlough schedule and must report to the
RRC at the time indicated on the furlough application/approval form.

(3) Transfer to a Medical Center. An inmate may be authorized an transfer furlough to or
from a medical referral center when:

# The Warden determines the inmate to be physically and mentally capable of completing an
  transfer furlough.
# The inmate has demonstrated sufficient responsibility to provide a reasonable assurance that
  transfer furlough requirements would be met.
# The inmate meets eligibility requirements in Section 6, Transfer Furlough Eligibility
  Requirements.

(b) Be present during a crisis in the immediate family, or in other urgent
situations;

Immediate family includes mother, father, stepparents, foster parents, brothers and sisters,
spouse, and children. These relationships must be verified by the Presentence Report or other
administratively acceptable documentation.

P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   7
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 33 of 46




(c) Participate in the development of release plans;

Furloughs should directly contribute to the pre-release and reentry processes. (This sentence
also applies to Sections 4(d) and (e) of this policy.)

(d) Establish or reestablish family and community ties;

(e) Participate in selected educational, social, civic, and religious activities which
will facilitate release transition;

(f) Appear in court in connection with a civil action;

(g) Comply with an official request to appear before a grand jury, or to comply
with a request from a legislative body, or regulatory or licensing agency;

(h) Appear in or prepare for a criminal court proceeding, but only when the use of
a furlough is requested or recommended by the applicable court or prosecuting
attorney;

(i) Participate in special training courses or in institution work assignments,
including Federal Prison Industries (FPI) work assignments, when daily
commuting from the institution is not feasible; or

Subsection (i) includes inmates who remain overnight at a training/work site and do not return to
the institution daily.

(j) Receive necessary medical, surgical, psychiatric, or dental treatment not
otherwise available.

The Warden refers a request for a furlough in other situations through the Regional Director to
the Assistant Director, Correctional Programs Division, for approval.

5. EXPENSES OF FURLOUGH

§ 570.34 Expenses of furlough.

All expenses of a furlough, including transportation, food, lodging, and
incidentals, are the responsibility of the inmate, the inmate's family, or other
appropriate source approved by the Warden, except that the government may
bear the expense of a furlough if it is for the government’s primary benefit.

 a. Urinalysis. Each inmate who completes a social furlough, regardless of length, is given a
urine test as soon as practicable upon his/her return to the institution. The inmate must pay the
costs related to the urinalysis test. The cost of a positive test is greater than the cost of a negative
test, as a positive test must be sent out for further testing. Current urinalysis fees will be posted,

P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   8
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 34 of 46




updated, and available to staff on Sallyport. Inmates should be advised of the amount of the fees
upon request.

b. Funds Withdrawal. When the inmate submits a written request for furlough consideration,
he/she also completes a Request for Withdrawal of Inmate’s Personal Funds form (BP-199) for
the full amount of the urinalysis fee in effect the date the BP-199 is initiated. The inmate
submits the completed BP-199 to the appropriate unit team member, who indicates on the form
“Urinalysis,” followed by the scheduled furlough return date: for example, Urinalysis 12/21/09.

If the furlough is approved, unit staff hand-deliver the BP-199 to the institution’s Deposit Fund
Technician, who verifies that funds are available in the inmate’s trust fund account. The Office
of Financial Management (OFM) encumbers funds, in the amount of the current cost for a
positive urinalysis test, until confirmation of the urinalysis results. Unit staff ensure the cost of
the urinalysis is encumbered on the inmate’s account before his/her release on furlough.

c. Testing. Urine testing for inmates returning from a social furlough is done through the
institution’s normal testing procedures (see the Program Statement Urine Surveillance and
Narcotic Identification). Unit staff notify the institution’s Captain of the need for post-social
furlough testing, via a copy of the approved Furlough Application - Approval and Record form
(BP-A0291).

d. Prepayment Required. The urinalysis fee must be paid, through an encumbrance, in full
before release on furlough and cannot be waived. Inability or failure to pay the full cost of the
urinalysis results in the furlough being denied.

(1) Negative Urinalysis Reading. If the urinalysis results in a negative reading, the
institution’s Urine Surveillance Program Coordinator contacts the OFM and provide the inmate’s
name, register number, test date, and negative test result. The OFM releases the original
encumbrance of the total cost and processes a lesser fee, because the sample does not have to be
sent out of the institution. This lesser fee will be posted and updated on Sallyport.

(2) Positive Urinalysis Reading. If the urinalysis results in a positive reading, the institution’s
Urine Surveillance Program Coordinator contacts the OFM and provide the inmate’s name,
register number, test date, and positive test result. The OFM releases the original encumbrance
and processes a withdrawal for that amount in TRUFACS.

(3) Other. Regardless of the test result, the Urine Surveillance Program Coordinator may, with
the concurrence of the Chief Correctional Supervisor, initiate retesting or additional tests based
on other information related to the inmate’s possible use of drugs while on social furlough. For
example, staff may have evidence that the inmate used an illegal drug not detectable by the
standard urinalysis. In such circumstances, additional testing is appropriate and is done at the
expense of the inmate.




P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   9
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 35 of 46




e. Testing Frequency. Regardless of frequency or duration, urine testing is conducted after
each social furlough. Inmates who refuse to test upon their return from a social furlough are
subject to disciplinary action.

Inmates confined at a RRC who are approved for day, evening, or weekend “passes” are not
required to pay for their urinalysis. However, inmates who participate in a “social” furlough are
subject to the provisions of Section 5, Expenses of Furlough.

6. TRANSFER FURLOUGH ELIGIBILITY REQUIREMENTS

§ 570.35 Transfer furlough eligibility requirements.

(a) Inmates transferring to administrative, low, medium, or high security facilities
are generally not eligible for participation in the Bureau’s transfer furlough
program.

(b) For a transfer furlough, inmates other than those described in (a) must:

(1) Be physically and mentally capable of completing the furlough; and

(2) Demonstrate sufficient responsibility to provide reasonable assurance that
furlough requirements will be met.

(c) Inmates transferring to minimum security facilities must meet the
requirements described in (b), and must also be:

(1) Transferring from a low or minimum security facility; and

(2) Appropriate for placement in a minimum security facility based on the
inmate’s security designation and custody classification at the time of transfer.

(d) Inmates transferring to community confinement must meet the requirements
described in (b), and must also be appropriate for placement in community
confinement based on the inmate’s security designation and custody
classification at the time of transfer.

e. The Warden may grant a furlough to an inmate with OUT custody only when the furlough is
for transferring directly to another institution (except RRCs – COMMUNITY custody is required
when transferring to a RRC) or for obtaining local medical treatment not otherwise available at
the institution. (Ordinarily, local medical treatment does not exceed one day.)

f. Except as provided in paragraphs (c) and (e) of this section, the Warden may grant a furlough
only to an inmate with COMMUNITY custody.



P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   10
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 36 of 46




The Warden determines the eligibility of an inmate for furlough consideration based on the
inmate’s projected release date and the stated purpose of the furlough.

7. NON-TRANSFER FURLOUGH ELIGIBILITY REQUIREMENTS

§ 570.36 Non-transfer furlough eligibility requirements.

(a) An inmate may be eligible for a non-transfer furlough if the inmate meets the
criteria described in 570.35(b) and the following additional criteria:

 If an inmate has . . .                           Then the inmate may only be considered
                                                  for. . .
 been confined at the initially       an emergency furlough.
 designated institution for less than
 90 days
 more than two years remaining                    an emergency furlough.
 until the projected release date
 2 years or less remaining until the              an emergency furlough or a routine day
 projected release date                           furlough.
 18 months or less remaining until                an emergency furlough, a routine day
 the projected release date                       furlough, or a routine overnight furlough
                                                  within the institution’s commuting area.
 1 year or less remaining until the               an emergency furlough, a routine day
 projected release date                           furlough, or a routine overnight furlough
                                                  either within or outside the institution’s
                                                  commuting area.

A projected release date, for purposes of this rule, refers to the first of the following dates that
applies to an inmate requesting a furlough:

# The inmate’s mandatory (statutory) release date. The Good Conduct Time Release date for
  an inmate sentenced under CCCA is considered the “statutory” release date.
# The inmate’s minimum expiration date.
# The inmate’s presumptive parole date.
# The inmate’s effective parole date.

If the Warden approves a furlough outside the above guidelines, he/she documents the reasons in
the inmate’s central file.

(b) Ordinarily, Wardens will not grant a furlough to an inmate if:


P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   11
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 37 of 46




(1) The inmate is convicted of a serious crime against a person;

(2) The inmate’s presence in the community could attract undue public attention,
create unusual concern, or diminish the seriousness of the offense; or

(3) The inmate has been granted a furlough in the past 90 days.

If the Warden approves a furlough for such an inmate, he/she documents the reasons in the
inmate’s central file.

c. Ordinarily, inmates considered inappropriate for a furlough include, but are not limited to:

(1) Inmates who have a current or prior offense listed in the Program Statement Categorization
of Offenses. Furloughs for such inmates are considered only in highly unusual circumstances.
Ordinarily, an inmate is precluded from receiving a furlough if he/she has an offense listed in
either Section 3, Offenses Categorized as Crimes of Violence, or Section 4, Offenses that at the
Director’s Discretion Shall Preclude an Inmate’s Receiving Certain Bureau Program Benefits.

The Warden may approve such inmates for a transfer furlough to a minimum security institution
and documents the reasons in the inmate’s central file.

(2) Inmates who have a Public Safety Factor (PSF) that the Designation and Sentence
Computation Center (DSCC) Administrator has not waived. Furloughs for inmates with PSFs
are considered only in highly unusual circumstances and require the Regional Director’s prior
written approval.

The Regional Director’s review of a proposed furlough is not necessary for inmates assigned
PSFs that have been waived. In addition, an inmate approved for an transfer furlough to an RRC
placement ordinarily does not require the Regional Director’s prior written approval or a PSF
waiver.

The Community Corrections Regional Administrator (CCRA) is the review authority for
furlough requests for RRC inmates assigned PSFs.

Ordinarily, the Warden consults with the Regional Director before approving a furlough for an
inmate identified in subsections (3) through (10) below:

(3) Inmates who refuse to participate in the Inmate Financial Responsibility Program. Inmates
not making payments commensurate with their ability to pay are also ineligible for furlough
participation. See the Program Statement Inmate Financial Responsibility Program for
additional information.

(4) Inmates who withdraw from educational programming before receiving their GED.

(5) Inmates who refuse to participate in required drug abuse treatment or the Release

P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   12
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 38 of 46




Preparation Program.

(6) Inmates who have been found to have committed 100 OR 200 level prohibited acts, or the
prohibited acts of using drugs or alcohol, drug possession, possession of drug paraphernalia, or
introduction of drugs into Bureau institutions within the last three years from the date of the
incident.

(7) Inmates who have received any other incident report(s) not listed above (based on a
UDC/DHO finding of guilt) are assessed in terms of overall institutional adjustment.

(8) Inmates with a prior history of escape or attempted escape from secure custody.

(9) Inmates with a detainer or unresolved outstanding warrant.

(l0) Inmates requesting furloughs outside the jurisdiction of the United States. A furlough may
only be authorized within the U.S. and possessions and territories in which the U.S. Government
retains jurisdiction (e.g., Guam, Puerto Rico, Virgin Islands). The Regional Director for the
sending institution approves furloughs to Guam, Puerto Rico, or the Virgin Islands.

An inmate classified as a Central Inmate Monitoring case may be considered for a furlough if the
requirements of the Program Statement Central Inmate Monitoring System are met.

Staff at a contract facility may approve a furlough for a sentenced inmate housed there as
specified in that facility’s contractual agreement with the Bureau.

Contract staff follow procedures outlined in the facility’s Statement of Work (SOW). They may
recommend to the Community Corrections Manager (CCM) that an inmate participate in a
furlough. Contact the CCM for questions on these cases.

The Bureau does not have the authority to furlough U.S. Marshals prisoners in contract jails.
Staff refer requests for such furloughs to the U.S. Marshals Service.

Furloughs for pretrial inmates are arranged per the Program Statement Pretrial Inmates.
Section 1.d(1) of this Program Statement also contains information on pretrial furlough
procedures.

8. PROCEDURES TO APPLY FOR A FURLOUGH

§ 570.37 Procedures to apply for a furlough.

(a) Application. Inmates may submit a furlough application to staff, who will
review it for compliance with these regulations and Bureau policy.

Abbreviated Recommendation for Disapproval – If the Unit Team reviews the inmate’s
furlough request and identifies a reason(s) for recommending disapproval, a memorandum

P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   13
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 39 of 46




signed by the Unit Manager can be forwarded to the Warden explaining the reason(s), and
seeking the Warden’s agreement to disapprove the furlough request without requiring the full
application procedure described in the next section.

The reason(s) for recommending disapproval of the furlough request may be based on any of the
reasons provided in this policy, including, but not limited to, Sections 2, 4, or 7. By using this
abbreviated procedure, the Unit Team is recommending to the Warden that the furlough request
be denied based on the existence of the inmate’s ineligibility.

While all the possible reasons for recommending disapproval under this procedure cannot be
listed, the following example memorandum provides a non-exhaustive sample of how a
disapproval recommendation memorandum can be written. The example provided is illustrative
only, and should not be considered the only method of presenting an abbreviated
recommendation for disapproval of the inmate’s furlough request.

What is required in all cases, however, is that the underlying reason for disapproving the
furlough request be explained in narrative form; it is insufficient to simply “check a box” or
reference a section number of policy. Additionally, it is required that the Warden indicate in
writing, and on the memorandum itself, the decision and reason for disapproving the furlough
request.

Example:

       DATE:                         [insert date]

       MEMORANDUM TO:                Warden

       FROM:                         Unit Manager, Bravo Unit

       SUBJECT:                      Furlough Request – Inmate Doe, Reg. No. 12345-678
                                     Abbreviated Recommendation for Disapproval

       On January 1, 2010, Unit Team Bravo reviewed inmate Doe’s request for a furlough.
       Inmate Doe requested an overnight furlough to [insert details of furlough request].

       Upon initial review, it is Unit Team Bravo’s recommendation that inmate Doe’s
       furlough request be denied for the following reason(s):

       G        Does not meet eligibility or justification criteria:
                [insert narrative explanation]

       G        Presents undue risk based on inmate’s history:
                [insert narrative explanation]


P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   14
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 40 of 46




       G        Would diminish the seriousness of the offense:
                [insert narrative explanation]

       G        Other policy based reason(s):
                [insert narrative explanation, citing applicable policy section]

       WARDEN’S DECISION / SIGNATURE / DATE:

       G     AGREE – The inmate’s furlough request is denied for the above reason(s).

       G DISAGREE – The inmate’s furlough request is not denied at this time. The
         Unit Team should submit a full application for consideration.

If the Warden agrees to disapprove the furlough request, s/he signs and dates the memorandum.
A copy is provided to the inmate and the original is filed in Section Six of the inmate’s Central
File.

If the Warden disagrees with the recommendation to disapprove the furlough request, s/he signs
and dates the memo and provides further instructions to the Unit Team as appropriate to complete
the full application process.

An inmate may submit a furlough request to staff. Before approving the request, staff verify that
a furlough is indicated.

Before the inmate’s furlough:

(1) A member of the inmate’s unit team contacts the family member or person being visited to
verify that the inmate is welcome. This communication is documented and placed in Section 6 of
the Inmate Central File. Verification is not necessary for transfer furloughs.

(2) A Furlough Questionnaire (BP-A0952) is forwarded to the supervising agency in the district
to be visited (sentencing or non-sentencing district), unless the supervising agency has requested
not to be notified.

(3) Before the inmate’s initial furlough, and all subsequent furloughs as applicable, a Furlough
Questionnaire (BP-A0952) is also forwarded to the supervising agency in the sentencing district if
the inmate is going on a furlough to another district (non-sentencing district), unless the
supervising agency has requested not to be notified.

(4) Before the inmate’s initial furlough, and all subsequent furloughs as applicable, a copy of the
Presentence Investigation Report (PSR) is forwarded to the supervising agency in the non-
sentencing district if there has been no prior contact with that district (including relocations),


P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   15
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 41 of 46




unless the non-sentencing district indicates the PSR is not necessary. This will not apply to local
medical furloughs and transfer furloughs.

(5) A Furlough Questionnaire (BP-A0952) is not necessary for local medical furloughs and
transfer furloughs.

(6) D.C. Code offenders are subject to the provisions of this Program Statement. The Furlough
Questionnaire (BP-A0952) is forwarded to CSOSA for processing;

(7) Unit staff contact the supervising agency to determine the status of the Furlough
Questionnaire (BP-A0952) if it has not been returned within two weeks after mailing. If the
questionnaire has not been returned within three weeks and contact has been made with the
supervising agency, unit staff may continue to process the furlough.

(8) If the supervising agency recommends that the furlough be denied, the Warden may still grant
the furlough, but documents the reason(s) and provides a letter to the supervising agency advising
of the final decision. A copy is placed in Section 6 of the Inmate Central File. Unit staff also
document on the Furlough Application - Approval and Record (BP-A0291) any objections
indicated by the supervising agency.

(9) The BP-A0291 is used to document approved furloughs. The specific type of furlough is
identified on the BP-A0291 in the section titled “SENTRY Assignment.” See Attachment A for
the list of furlough SENTRY assignments. For example, the SENTRY assignment for family
visits is FURL TIES; to attend religious functions, FURL RLG; to attend court proceedings,
FURL LEG. Responsible staff (ordinarily ISM) enter the assignment in SENTRY.

(10) Each furlough application is routed through ISM for a final detainer and legal status check
before delivery to the Warden. Upon signature by the Warden, four copies (completed original
plus three copies) of the BP-A0291 are distributed as indicated at the bottom of the form.

(11) The Warden and supervising agency in the local district may initiate a cooperative
arrangement to use a blanket approval letter for all (or specific types) of furloughs in lieu of the
Furlough Questionnaire (BP-A0952). This letter requires the signature of both the supervising
agency and Warden, and is reviewed and re-signed by both parties every two years.

(12) A separate Furlough Application - Approval and Record (BP-A0291) is executed for each
furlough; however, when multiple furloughs are necessary over an extended period or on a
recurring basis, processing more than one furlough application for each inmate and each
occurrence may not be practical. Under these circumstances, the Warden may forward an
exemption request to the Regional Director. If approved, staff complete one furlough application,
which expires when the activity concludes or on the one-year date of the initial furlough. If an
exemption is still required upon expiration of the year, the Warden submits a new request. These
procedures apply to inmates participating in a training, educational, or work program in the
community. For guidance on Mothers and Infants Together (MINT) Program procedures, see the


P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   16
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 42 of 46




Program Statement Community Corrections Center (CCC) Utilization and Transfer
Procedure.

(b) Notification of decision. An inmate will be notified of the Warden’s decision
on the furlough application. Where a furlough application is denied, the inmate
will be notified of the reasons for the denial.

(c) Appeal. An inmate may appeal any aspect of the furlough program through
the Administrative Remedy Program, 28 CFR Part 542, Subpart B.

9. CONDITIONS OF FURLOUGH

§ 570.38 Conditions of furlough.

(a) An inmate who violates the conditions of a furlough may be considered an
escapee under 18 U.S.C. § 4082 or 18 U.S.C. § 751, and may be subject to criminal
prosecution and institution disciplinary action.

(b) A furlough will only be approved if an inmate agrees to the following
conditions and understands that, while on furlough, he/she:

(1) Remains in the legal custody of the U.S. Attorney General, in service of a term
of imprisonment;

(2) Is subject to prosecution for escape if he/she fails to return to the institution at
the designated time;

(3) Is subject to institution disciplinary action, arrest, and criminal prosecution for
violating any conditions(s) of the furlough;

(4) May be thoroughly searched and given a urinalysis, breathalyzer, and other
comparable test, during the furlough or upon return to the institution, and must
pre-authorize the cost of such test(s) if the inmate or family members are paying
the other costs of the furlough. The inmate must pre-authorize all testing fee(s) to
be withdrawn directly from his/her inmate deposit fund account;

(5) Must contact the institution (or United States Probation Officer) in the event of
arrest, or any other serious difficulty or illness; and

(6) Must comply with any other special instructions given by the institution.

(c) While on furlough, the inmate must not:

(1) Violate the laws of any jurisdiction (federal, state, or local);


P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   17
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 43 of 46




(2) Leave the area of his/her furlough without permission, except for traveling to
the furlough destination, and returning to the institution;

(3) Purchase, sell, possess, use, consume, or administer any narcotic drugs,
marijuana, alcohol, or intoxicants in any form, or frequent any place where such
articles are unlawfully sold, dispensed, used, or given away;

(4) Use medication that is not prescribed and given to the inmate by the
institution medical department or a licensed physician;

(5) Have any medical/dental/surgical/psychiatric treatment without staff’s written
permission, unless there is an emergency. Upon return to the institution, the
inmate must notify institution staff if he/she received any prescribed medication or
treatment in the community for an emergency;

(6) Possess any firearm or other dangerous weapon;

(7) Get married, sign any legal papers, contracts, loan applications, or conduct
any business without staff’s written permission;

(8) Associate with persons having a criminal record or with persons who the
inmate knows to be engaged in illegal activities without staff’s written permission;

(9) Drive a motor vehicle without staff’s written permission, which can only be
obtained if the inmate has proof of a currently valid driver’s license and proof of
appropriate insurance; or

(10) Return from furlough with anything the inmate did not take out with him/her
(for example, clothing, jewelry, or books).

Each inmate approved for a furlough must agree to abide by the specified conditions on the
Furlough Application - Approval and Record (BP-A0291).

Once the furlough is approved, the staff member releasing the inmate ensures that the inmate’s
mode of transportation is the same as that listed on the furlough form.

The Conditions of Furlough (see the standard conditions on the BP-A0291) apply to all inmates
going on furlough or an transfer furlough. Staff ensure that the inmate reads any additional
condition(s) before signing the form. If the Warden determines that additional conditions are
warranted, they are added to the Special Instructions on the BP-A0291.

d. Documentation of Furlough. Upon completion of a furlough, staff record in the Inmate
Central File anything unusual that occurred during the furlough.



P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   18
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 44 of 46




A member of the unit team conducts and documents a post-furlough interview with each inmate
returning from a non-medical furlough, ordinarily no later than within three business days of the
inmate’s return, to determine if the furlough’s purpose and conditions were met.

Normally, an entry in the Inmate Activity Record (BP-A0381) in the Inmate Central File,
Section 2, is sufficient to document that a meaningful, timely post-furlough interview has taken
place. The entry (typed or legibly handwritten) includes:

#   Furlough date(s).
#   Date the interview was conducted.
#   Purpose of the furlough and whether it was fulfilled.
#   Summary of furlough activity, and any problems or concerns encountered by the inmate.
#   Interviewer’s signature.

Staff report anything unusual that occurred during a medical or non-medical furlough to the unit
team via memorandum, which is filed in the Inmate Central File, Section 6, or Privacy Folder,
Section 2.

Unit Staff contact the appropriate community resource (USPO, CSOSA, family, local law
enforcement, etc.) to gather information when they learn that anything unusual occurred during a
furlough. Information from the inmate and any contacts is recorded in the post-furlough
interview entry in the Inmate Activity Record. Freedom of Information Act Exempt information
is documented in a memorandum and filed in the Section 2 of the Privacy Folder.

An inmate who absconds from furlough or fails to meet any conditions of the furlough is deemed
an escapee under 18 U.S.C. § 4082 and § 751. D.C. Code offenders may also be subject to the
provisions of D.C. Code § 22-2601.

Staff process as an escapee an inmate who absconds from furlough.

Staff may take disciplinary action against an inmate who fails to comply with any of the
conditions of the furlough. See the Program Statement Inmate Discipline and Special Housing
Units.

11. REPORTING PROCEDURES

Escapes or serious incidents that occur during a furlough must be reported via e-mail as soon as
practicable to the Central Office and Regional Correctional Services Administrators. See the
Program Statements Correctional Services Procedures Manual and Escapes/Deaths
Notifications for further information.

12. AGENCY ACA ACCREDITATION PROVISIONS

ACA Standards
# 4th Edition Standards for Adult Correctional Institutions: 4-4443, 4-4444, 4-4445, 4-4501,
  4-4500-1, and 4-4502.
P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   19
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 45 of 46




# 4th Edition Standards for Adult Local Detention Facilities: 4-ALDF-5B-16 and 4-ALDF-5B-
  17.
# 2nd Edition Standards for Administration of Correctional Agencies: None.

REFERENCES

Program Statements
P1490.06     Victim and Witness Notification Program (5/23/02)
P5140.37     Unescorted Transfers and Voluntary Surrenders (1/31/03)
P5162.05     Categorization of Offenses (3/16/09)
P5180.05     Central Inmate Monitoring System (PS only) (12/31/07)
P5270.08     Inmate Discipline and Special Housing Units (12/04/09)
P5380.08     Financial Responsibility Program, Inmate (8/15/05)
P5500.12     Correctional Services Procedures Manual (10/10/03)
P5553.07     Escapes/Deaths Notifications (2/10/06)
P5800.15     Correctional Systems Manual (1/1/09)
P6060.08     Urine Surveillance and Narcotic Identification (03/08/01)
P7310.04     Community Corrections Center (CCC) Utilization and Transfer Procedure
             (12/16/98)
P7331.04     Pretrial Inmates (1/31/03)

United States Code
18 U.S.C. § 751         Prisoners in custody of institution or officer
18 U.S.C. § 3622        Temporary release of a prisoner (applicable to inmates whose offenses
                        occurred on or after November 1, 1987 under the Comprehensive Crime
                        Control Act (CCCA))
18 U.S.C. § 4082        Commitment to Attorney General; residential treatment centers; extension
                        of limits of confinement; work furlough (applicable to inmates whose
                        offenses occurred before November 1, 1987)

Federal Regulations
Regulations cited in this Program Statement are contained in 28 CFR §§ 570.30-38.
Regulations referenced in this Program Statement are contained in 28 CFR Part 2 (Parole,
Release, Supervision and Recommitment of Prisoners, Youth Offenders, and Juvenile
Delinquents).

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport and
BOPDOCS.




P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   20
       Case 3:20-cv-00569-MPS Document 278-1 Filed 12/10/20 Page 46 of 46




Attachment A


                               Furlough SENTRY Assignments
              SENTRY Assignment                                             Description
Social Furloughs

 FURL CRI                                              Crisis
 FURL EDC                                              Educational
 FURL REC                                              Recreational
 FURL REL                                              Release Planning
 FURL RLG                                              Religious Program
 FURL TIES                                             Family/Community Ties
 FURL CIV                                              Civic


Legal Furlough

 FURL LEG                                              Comply With Legal Process


Training/Work Furloughs

 FURL CSP                                              Community Service Project
 FURL TRAIN                                            Training


Medical Furlough

 FURL MED                                              Medical
 FURL MED E                                            Medical Emergency


Transfer furloughs
 FURL TR NC                                            Transfer furlough Not to RRC (i.e., to another
                                                       institution)
 FURL TRANS                                            Transfer furlough to a RRC




P5280.09   1/20/2011   Federal Regulations are shown in this type.   Implementing instructions: this type.   21
